Case 0:20-cv-60968-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO._________________

  DANEETO HOWARD,

                  Plaintiff,

  vs.

  IFIXANDREPAIR LLC, a Florida Limited
  Liability Company and CHRIS KELLEY,
  individually,

              Defendants.
  ________________________________________/

                                             COMPLAINT

          Plaintiff, DANEETO HOWARD, by and through undersigned counsel, sues the Defendants,

  IFIXANDREPAIR LLC, (hereinafter, “Company”), and CHRIS KELLEY, individually,

  (hereinafter, collectively referred to as “Defendants”) and alleges as follows:

          1.      Plaintiff, a former employee of the Defendants, brings this action to recover

  compensation and other relief under the Fair Labor Standards Act, as amended (the "FLSA"), 29

  U.S.C. § 201 et seq.

          2.      Jurisdiction is conferred on this Court by 29 U.S.C. § 216(b).

          3.      The unlawful employment practices alleged herein occurred and/or were committed

  within this judicial district.

          4.      At all times material hereto, Plaintiff is/was a resident of this judicial district, an

  employee of the Defendants, sui juris and otherwise within the jurisdiction of this Court.
Case 0:20-cv-60968-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 2 of 4



          5.      At all times material hereto, Defendant, Company, was the employer or former

  employer of the Plaintiff and is conducting business in this judicial district and is otherwise an

  ‘employer’ under the FLSA.

          6.      That at all times material hereto, Defendant, CHRIS KELLEY, individually, acted

  directly in the interests of his employer, the Defendant, Company, in relation to the Plaintiff, and this

  individual Defendant exercised the requisite legal control and otherwise administered the illegal acts

  as described herein on behalf of the Defendant, Company, and is otherwise an ‘employer’ under the

  FLSA.

          7.      At all times material hereto, Defendants were and continue to be an ‘enterprise

  engaged in commerce’ within the meaning of the FLSA.

          8.      That at all times material hereto, Plaintiff was ‘engaged in commerce’ within the

  meaning of the FLSA.

          9.      Defendants have been at all times material engaged in interstate commerce, and

  Defendants’ annual gross revenues derived from this interstate commerce, upon information and

  belief, are in excess of $500,000.00 for the relevant time period.

          10.     The Plaintiff was hired as a non-exempt employee by the Defendants in May of 2015.

          11.     During his employment and up to September 12, 2019, the Defendants however had

  Plaintiff, a non-exempt employee under the FLSA, work in excess of forty (40) hours per work

  week, but willfully refused to properly compensate Plaintiff for such work in violation of the FLSA.

          12.     Plaintiff estimates working approximately 50 hours per week, however all records

  concerning the number of hours actually worked by Plaintiff are presumably in the exclusive

  possession and sole custody and control of the Defendants, and therefore, Plaintiff is unable to state

  at this time the exact amount due.

                                                     2
Case 0:20-cv-60968-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 3 of 4



           13.    Plaintiff, however, will exert diligent efforts to obtain such information by

  appropriate discovery proceedings, to be taken promptly in this case, and if required, an amendment

  to this Complaint will be submitted to set forth an amount due by the Plaintiff.

                                             COUNT I
                                          FLSA - COMPANY

           Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 13

  above.

           14.    Plaintiff is entitled to time and one half for each hour worked in excess of forty (40)

  hours per work week pursuant to the FLSA.

           15.    By reason of the intentional, willful and unlawful acts of the Defendant, Company in

  violation of the FLSA, Plaintiff has suffered damages.

           WHEREFORE, Plaintiff demands judgment against the Defendant, Company for all

  damages and relief under the FLSA, including liquidated damages (and/or pre-judgment interest),

  attorneys’ fees, costs and expenses, in addition to all other relief this Court deems just and proper.

                                            COUNT II
                                       FLSA–CHRIS KELLEY

           Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 13 of

  this Complaint.

           16.    Plaintiff is entitled to time and one half for each hour worked in excess of forty (40)

  hours per work week pursuant to the FLSA.

           17.    By reason of the intentional, willful and unlawful acts of the Defendant, CHRIS

  KELLEY in violation of the FLSA, Plaintiff has suffered damages.




                                                    3
Case 0:20-cv-60968-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 4 of 4



         WHEREFORE, Plaintiff demands judgment against the Defendant, CHRIS KELLEY for all

  damages and relief under the FLSA, including liquidated damages (and/or pre-judgment interest),

  attorneys’ fees, costs and expenses, in addition to all other relief this Court deems just and proper.

                                       DEMAND FOR JURY TRIAL

         Plaintiff demands a trial by jury on all counts.

         Dated: May 15, 2020.                           Respectfully submitted,

                                                        Law Offices of Levy & Levy, P.A.
                                                        1000 Sawgrass Corporate Parkway, Suite 588
                                                        Sunrise, Florida 33323
                                                        Telephone: (954) 763-5722
                                                        Facsimile: (954) 763-5723
                                                        Counsel for Plaintiff

                                                        /s/ Chad Levy
                                                        CHAD E. LEVY, ESQ.
                                                        chad@levylevylaw.com
                                                        Secondary: assistant@levylevylaw.com
                                                        F.B.N.: 0851701
                                                        DAVID M. COZAD, ESQ.
                                                        david@levylevylaw.com
                                                        F.B.N.: 333920




                                                    4
